DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages , filed 03/04/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Examiner acknowledges claims 4 and 18 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 10-11, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Sugiyama (US 2008/0143778).
With regard to claim 1, Sugiyama discloses an ink jet printer (1) [Para. 0025; Fig. 1] comprising:
an ink head (3) including a nozzle surface (3A) including first nozzles (3B) that discharge ink [Fig. 3];
a cap assembly [not labeled; Fig. 4] including a cap (11), a suction device (13) [pump; Para. 0032], and a capping mechanism (12) [cap actuator; Para. 0032], the cap being attachable to the nozzle surface to cover the first nozzles [Fig. 4] and including an end portion (11A) that is contactable with the nozzle surface when attached to the nozzle surface [Fig. 4], the suction device being connected to the cap [Fig. 4], the capping mechanism being configured to attach the cap to the nozzle surface and separate the cap from the nozzle surface [Figs. 4-7];
a memory (ROM/RAM) [Para. 0040; Fig. 9] that stores a suction position [capping position; Fig. 4], a free suction position [uncapping position; Fig. 8], and a minute open position [intermediate position; Fig. 5] beforehand, the suction position being a position of the cap at which the end portion of the cap is in contact with the nozzle surface and ink in the first nozzles is sucked by the suction device [Fig. 4], the free suction position being a position of the cap at which the end portion of the
cap is separated from the nozzle surface and ink in the first nozzles is not sucked by the suction device [Fig. 8], the minute open position located between the suction position and the free suction position [fig. 5]; and
a controller (30) [Fig. 9]; wherein
the minute open position is a position of the cap at which a portion of the end portion of the cap is in contact with the nozzle surface and another portion of the end portion is separated from the nozzle surface [Para. 0056-0058; Fig. 5] and 
the controller is configured or programmed to perform:
a suction process (S10) in which ink is sucked from the first nozzles with the cap located at the suction position;
a movement process in which the cap is moved toward the minute open position after the suction process [detaching sub-step; Para. 0056]; and
a minute open position process [Fig. 5] in which movement of the cap is stopped with the cap located at the minute open position (L1) after the movement process [Para. 0085; Fig. 9D].
With regard to claim 3, wherein the controller is configured or programmed to stop the suction device during the movement process [Para. 0054]
With regard to claim 5, wherein the capping mechanism of the cap assembly is configured to move the cap with the cap tilted relative to the nozzle surface [Second Sub-Step; Para. 0063; Figs. 6].
With regard to claim 6, wherein the controller is configured or programmed to drive the suction device during the minute open position process. [controller is configured to suction ink; Para. 0050] Note: a controller, because of its function can be configured for the users intended use and therefore the claim structural limitation is satisfied.
With regard to claim 7, wherein the controller is configured or programmed to keep the cap at the minute open position for a predetermined time during the minute open position process [Para. 0059-0061].
With regard to claim 8, Sugiyama discloses an ink jet printer (1) [Para. 0025; Fig. 1] comprising:
an ink head (3) including a nozzle surface (3A) including first nozzles (3B) that discharge ink [Fig. 3];
a cap assembly [not labeled; Fig. 4] including a cap (11), a suction device (13) [pump; Para. 0032], and a capping mechanism (12) [cap actuator; Para. 0032], the cap being attachable to the nozzle surface to cover the first nozzles [Fig. 4] and including an end portion (11A) that is contactable with the nozzle surface when attached to the nozzle surface [Fig. 4], the suction device being connected to the cap [Fig. 4], the capping mechanism being configured to attach the cap to the nozzle surface and separate the cap from the nozzle surface [Figs. 4-7];
a memory (ROM/RAM) [Para. 0040; Fig. 9] that stores a suction position [capping position; Fig. 4], a free suction position [uncapping position; Fig. 8], and a minute open position [intermediate position; Fig. 5] beforehand, the suction position being a position of the cap at which the end portion of the cap is in contact with the nozzle surface and ink in the first nozzles is sucked by the suction device [Fig. 4], the free suction position being a position of the cap at which the end portion of the cap is separated from the nozzle surface and ink in the first nozzles is not sucked by the suction device [Fig. 8], the minute open position located between the suction position and the free suction position [fig. 5]; and
a controller (30) [Fig. 9]; wherein
the controller is configured or programmed to perform:
a suction process (S10) in which ink is sucked from the first nozzles with the cap located at the suction position;
a movement process in which the cap is moved toward the minute open position after the suction process [detaching sub-step; Para. 0056]; and
a minute open position process [Fig. 5] in which movement of the cap is stopped with the cap located at the minute open position after the movement process [Para. 0059-0061];
another movement process in which the cap is moved toward the free suction position after the minute open position process [Third Detaching Sub-Step; Para. 0061-0063; Fig. 6]; and
a free suction process in which the suction device is driven with the cap located at the free suction position after the another movement process [idle suction; Para.0083; Fig.10] 
an amount of movement of the cap per a unit time in the movement process is a first movement amount (A=L1); and 
an amount of movement of the cap per a unit time in the another movement process is a second movement amount (A=L1 + L2) larger than the first movement amount [Fig. 6].
With regard to claim 10, further comprising:
a wiper (20) [Para. 0031; Fig. 2]; and
a wiping mechanism (10) [Para. 0031; Figs. 1 and 5] that supports the wiper and causes the wiper to contact the nozzle surface and to be separated from the nozzle surface; wherein
the controller is configured or programmed to perform a wiping process in which the nozzle surface is wiped by the wiper at least after the minute open position process [S60; Para. 0045].
With regard to claim 16, wherein in a minute open position process [Fig. 5], movement of the cap is stopped [rotation of the cam (12D) is stopped; Para. 0059].
With regard to claim 17, Sugiyama discloses a non-transitory recording medium [ROM; Para. 0040; Fig. 9] storing a program to perform cleaning in the ink jet printer according to claim 1, the computer program causing at least a computer to execute the suction process, the movement process, and the minute open position process [Fig. 10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2008/0143778).
With regard to claim 2, Sugiyama’s ink jet printer discloses all the limitations of claim 1, and Sugiyama also discloses wherein supposing a portion of the end portion of the cap located at a highest portion is an uppermost end [left end; Para. 0058; Fig. 5]; and a distance between the uppermost end of the cap and the nozzle surface at the free suction position is a first distance (L2<B) [Fig. 5].
Sugiyama does not disclose a distance between the uppermost end of the cap and the nozzle surface at the minute open position is a second distance that is less than or equal to about 1/10 of the first distance.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure a distance between the uppermost end of the cap and the nozzle surface at the minute open position as a second distance that is less than or equal to about 1/10 of the first distance supposing a portion of the end portion of the cap located at a highest portion as an uppermost end, since it has been held that the discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2008/0143778) as applied to claim 1 above, and further in view of Yamazaki (US 2004/0252157).
With regard to claim 9, Sugiyama’s ink jet printer discloses all the limitations of claim 1, but does not disclose wherein the cap assembly includes an absorber disposed in the cap; and at the minute open position, the absorber is separated from the nozzle surface.
However, Yamazaki teaches a cap assembly (1) includes an absorber (16) disposed in the cap [Para. 0040; Fig. 1] and Sugiyama modified teaches at the minute open position, the absorber is separated from the nozzle surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine an absorber to the cap assembly of Sugiyama in order to absorb ink and discharge the absorbed ink by suction from a suction opening.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2008/0143778) as applied to claim 1 above, and further in view of Ogawa (US 2017/0087846).
With regard to claim 11, Sugiyama discloses all the limitations of claim 1 but does not disclose wherein the nozzle surface of the ink head includes second nozzles that discharge another ink different from the ink [black, yellow, cyan, magenta; Para. 0066]; and the cap is attachable to the nozzle surface to cover the first nozzles and the second nozzles [Fig. 4].
However, Ogawa teaches a nozzle surface of the ink head [Fig. 2] includes second nozzles [nozzle rows (18); Para. 0066] that discharge another ink different from the ink [black, yellow, cyan, magenta; Para. 0066]; and the cap is attachable to the nozzle surface to cover the first nozzles and the second nozzles [Fig. 4].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the ink jet head to discharge different inks from different nozzles in order to perform recording with multiple colors simultaneously.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2008/0143778) as applied to claim 1 above, and further in view of Domae (US 2014/0118448).
With regard to claim 12, Sugiyama discloses an ink jet printer (1) comprising:
An ink head (3) including a nozzle surface (3A) including first nozzles (3B) that discharge ink [Fig. 3];
an ink tank (9) that stores ink; 
an ink supply path (9A) that allows the ink tank and the first nozzles to communicate with each other; and 
a cap assembly [not labeled; Fig. 4] including a cap (11), a suction device (13) [pump; Para. 0032; Fig. 4], and a capping mechanism (12) [cap actuator; Para. 0032], the cap being attachable to the nozzle surface to cover the first nozzles [Fig. 4] and including an end portion (11A) that is contactable with the nozzle surface when attached to the nozzle surface [Fig. 4], the suction device being connected to the cap [Fig. 4], the capping mechanism being configured to attach the cap to the nozzle surface and separate the cap from the nozzle surface [Figs. 4-7];
a memory (ROM/RAM) [Para. 0040; Fig. 9] that stores a suction position [capping position; Fig. 4], a free suction position [uncapping position; Fig. 8], and a minute open position [intermediate position; Fig. 5] beforehand, the suction position being a position of the cap at which the end portion of the cap is in contact with the nozzle surface and ink in the first nozzles is sucked by the suction device [Fig. 4], the free suction position being a position of the cap at which the end portion of the cap is separated from the nozzle surface and ink in the first nozzles is not sucked by the suction device [Fig. 8], the minute open position located between the suction position and the free suction position [fig. 5]; and
a controller (30) [Fig. 9]; wherein
the controller is configured or programmed to perform:
a suction process (S10) in which ink is sucked from the first nozzles with the cap located at the suction position;
a movement process in which the cap is moved toward the minute open position after the suction process [detaching sub-step; Para. 0056]; and
a minute open position process [Fig. 5] in which movement of the cap is stopped with the cap located at the minute open position after the movement process [Para. 0059-0061]; and
a minute open position determination process to determine the minute open position [Second Detaching Sub-Step; Para. 0060-0061]; and 
the minute open position determination process includes: 
a separation movement process in which the cap is moved in a direction in which the cap is separated from the nozzle surface with the cap attached to the nozzle surface [Para. 0053-0056];
a separation pressure determination process in which a separation detection pressure that is a pressure in the ink supply path is detected and it is determined whether the separation detection pressure is larger than a predetermined determination pressure or not, during the separation movement process [Para. 0061]; and 
a position storage process in which a position of the cap relative to the nozzle surface when the separation detection pressure is first determined to be larger than the predetermined determination pressure in the separation pressure determination process is stored in the memory as the minute open position [distance is stored in the ROM; Para.0078-0079].
Sugiyama does not disclose a pressure detector that detects a pressure in the ink supply path.
However, Domae teaches an ink tank (T) that stores ink [Fig. 9]; and ink supply path (K/J) that allows the ink tank and the first nozzles to communicate with each other [Fig. 9] and a pressure detector (S) [pressure sensor; Para. 0058] that detects a pressure in the ink supply path.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a pressure detector to the ink supply path of Sugiyama in order to control the liquid feeding amount and make the pressure of liquid in the flow path constant.
With regard to claim 14, Sugiyama’s modified ink jet printer discloses all the limitations of claim 12, and Domae also discloses further comprising: a damper (6) disposed in the ink supply path [Fig. 9]; wherein the damper includes: a reservoir [Fig. 9] locally including an opening, the reservoir communicating with the ink supply path [Fig. 9]; and a damper film (not shown) [Para. 0102) covering the opening of the reservoir; and the pressure detector detects a pressure in the reservoir [pressure sensor detects pressure of liquid in the path and the reservoir is included in the path; Para. 0016; Fig. 9].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a damper in the ink supply path of Sugiyama modified in order to reduce pressure fluctuation of liquid.
Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to because the prior art does not teach or make obvious a minute open position determination process includes: an approach pressure determination process in which an approach detection pressure that is a pressure in the ink supply path is detected and it is determined whether the approach detection pressure is less than or equal to the predetermined determination pressure or not, during the approach movement process; and in a separation movement process, when it is first determined that the approach detection pressure is less than or equal to the determination pressur ‘;lvcze in the approach pressure determination process, the cap is moved in the direction in which the cap is separated from the nozzle surface.
Claim 15 is objected to because the prior art does not teach or make obvious wherein in the separation pressure determination process, it is determined whether a filler of a damper is located in a predetermined range or not by using a filler sensor; and in a position storage process, a position of a cap relative to a nozzle surface at which it is first determined that a filler is not located in the predetermined range in the separation pressure determination process is stored, as the minute open position, in the memory.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853